Upham, J.
It is an established rule, that awards should *519be construed liberally, and that every reasonable iritendment should be made in their support. 1 Com. Dig,, Arbitrament, E, 1; 2 Ld. Ray. 965. An award, however, is in the nature of a judgment, and must be eertaifi and intelligible. It should be in pursuance of the submission, and ought to be wholly decisive; for if it doth not determine the matter, it becomes the cause of a new controversy. 1 Bac. Ab. 142, Arbitrament and Award, E, 2.
This certainty, when it relates to controversies as to land, should be sufficient to enable an officer to give possession of the premises, and to designate its limits by metes and bounds. Any award short of this, on a submission of this character, would be wholly indecisive of the matter in issue.
Does the award of these arbitrators give any distinct decision as to the lines and premises in controversy. We think not. No intelligible opinion can be formed of the intention of the arbitrators.
They say, that, “ having examined all the evidences relative to a line betwixt two pieces of land, and the long ‘ possession of occupants, they award that the defendant ‘ should have and hold the said premises but what these premises are it is utterly impossible to understand. The award goes farther, and says that said defendant “ shall recover his of said Aldrich.” This is still more indefinite and unintelligible. The award is clearly bad. It forms no decision of any matter in controversy, and cannot be made the foundation of any intelligible judgment.
In Gargey vs. Aitcheson, decided in Kings Bench, in 1822, and cited in 2 Pel. Ab. 171, the court remark: “ If ‘ a man of common understanding, upon reading over an ‘ award, can comprehend the full meaning and intention of ‘ the arbitration, then it is sufficiently certain.” This rule would be conclusive against the present award.
But a second award has been made, which the arbitrators by their note annexed to it say “ they consider to be a true ‘ explanation of their judgment, and to fix the bounds of the ‘ land in controversy.”
*520It is said by Bacon that an award is a judgment, and can '•only be expounded by itself, without the aid of an averment of matters dehors to explain the meaning of the arbitrators ; it is necessary that their meaning appear on the face of the award. 1 Bacon's Ab. 139, Arbitrament and Award, E, 1.
In Irvine vs. Elnon, 8 East 54, a new award was made and delivered within the time specified in the submission, to rectify a mistake in the first award : but the court held that the second award was void, as the arbitrators’ authority having once been completely exercised, they had become functus officio.
It seems well settled that referees cannot be examined by the court, to explain what on the face of the report is vague and uncertain ; and that the court cannot receive affidavits of the referees, giving a construction of their report, and stating the question which was meant to be presented. 1 Wash. 448, Kingston vs. Kincaid; 5 Pick. 291, Ward vs. Gould.
The original award made in this case must remain. It can neither be superseded by a new award, nor explained by the arbitrators, but must be held as their final action upon the subject, and for the reasons alleged aforesaid, is void. Judgment for the plaintiff.